Citation Nr: 1232519	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-50 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from December 1942 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2012, the Board remanded the Veteran's claim for further development.  The claim is again before the Board for appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required on the Veteran's claim for an increased rating for bilateral hearing loss.  

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85 (2011). 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a). 

The Board finds that remand is required because the audiological testing results of record contain a large discrepancy.  Further, as explained below, it is unclear whether the private audiologist who rendered the April 2012 private hearing tests used the Maryland CNC Word List or whether another testing method was used. 

On July 2010 VA audiological evaluation, pure tone testing revealed a mild to severe sensorineural hearing loss in the right ear and a moderate to profound sensorineural hearing loss in the left ear.  Audiological testing revealed, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
40
40
45
55
55
RIGHT
90
105+
105+
105+
105+

Speech audiometry, using the Maryland CNC Word List, revealed speech recognition ability of 96 percent, in the left ear.  The Veteran was completely unable to hear in the right ear.

On private audiometric testing, performed in April 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
60
60
65
70
75
RIGHT
105+
105+
105+
105+
105+

Speech audiometry revealed speech recognition ability of 72 percent in the left ear.  It was not indicated whether or not the speech recognition testing was performed using the Maryland CNC Word List.  The Veteran was unable to hear in the right ear.

On June 2012 VA audiological evaluation, audiometric testing revealed, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
50
50
50
60
60
RIGHT
95
100
105+
105+
105+

Speech audiometry, using the Maryland CNC Word List, revealed speech recognition ability of 88 percent in the left ear, and testing could not be performed in the right ear.

On review of the audiograms of record, the Board notes that the April 2012 private audiogram contains a sharp decline in left ear hearing results, including speech audiometry.  Subsequent to this test, however, the Veteran was afforded a VA examination in June 2012 where his left ear hearing was much less severe than in his previous private examination.  As such, a new examination is required with a discussion by a medical profession to attempt to reconcile the findings of record. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO/AMC should obtain updated records of treatment received by the Veteran for the disability at issue from the Miami VA Medical Center and Tamarac and Broward VA Outpatient Clinics in Florida.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO/AMC should contact the Ear, Nose, and Throat Associates of South Florida to inquire as to what type of speech discrimination test was performed on the Veteran's on April 19, 2012.  If a medical release is required to obtain that information, the RO/AMC should obtain the appropriate release from the Veteran or request that he obtain the information himself.  All attempts to obtain this information should be documented in the claims folder.

3.  After the above is complete, the Veteran should be afforded a VA audiology examination to determine the current nature, extent, and severity of his hearing loss.  The claims folder, including a copy of this REMAND and relevant records from Virtual VA, must be made available to the examiner for review in connection with the examination.  In addition to providing audiometric findings, the examiner must provide a full description of the effects of the Veteran's hearing loss on his ability to work.  The examiner must furnish detail regarding the effects of the disorder on the claimant's ordinary activity, and the limitation of activity caused by the disorder; and fully describe the functional effects caused by the hearing loss.  The examiner must provide a rationale for any opinions given.

The examiner must also specifically address the other audiometric findings of record, especially the April 2012 private examination and June 2012 VA examination results, and explain why the private examination revealed a significantly more severe finding in the left ear then the subsequent June 2012 VA examination.

4.  Thereafter, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  The RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

5.  Following any other indicated development, the RO/AMC should readjudicate the claim.  If the benefit is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



